internal_revenue_service number release date index number --------------------------------------------- ------------------------------------------ -------------------------------- -------------------------------- department of the treasury washington dc person to contact ----------------------------------------- telephone number --------------------- refer reply to cc fip b04 - plr-149119-07 date date taxpayer group contract certificate ---------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ dear -------------- this is in response to the request for a letter_ruling as supplemented regarding the application of the internal_revenue_code to a transaction you contemplate undertaking facts the following is represented taxpayer is a corporation taxable under part i of subchapter_l of the internal_revenue_code taxpayer intends to enter into an arrangement with a financial_institution that offers retail investment services sponsor some of sponsor’s customers are individual sec_1 customer who open an investment account account under sponsor’s auspices under this arrangement taxpayer will issue group contract to sponsor under which sponsor can sell certificates to its customers customer will invest money in the account the amount that customer can invest is limited by the certificate customer can invest more only with taxpayer’s prior approval in exchange for a fee the certificate obligates taxpayer to provide customer a guaranteed minimum benefit if through a series of prescribed annual withdrawals by customer the value of the account is exhausted taxpayer will commence monthly payments of a specified amount to customer the annuitant for life monthly benefit consistent with sec_72 under the group contract and certificate the annuitant must be an individual who is the owner of or has a beneficial_interest in the account plr-149119-07 to keep the certificate in-force customer must manage the account within the parameters specified in the certificate and must periodically pay taxpayer a charge which may change once each ‘certificate year’ or if constrained by the terms of the certificate at specified anniversaries customer can allocate the account to only those specified regulated_investment_companies or other publicly_traded_securities that are approved by taxpayer because they are consistent with taxpayer’s prescribed investment strategy and sponsor will periodically advise taxpayer of customer’s transactions in the account the monthly benefit is determined by reference to a benefit base at the time of issuance of the certificate the benefit base is the value of the account the benefit base is increased by additional cash investments subject_to the limit on the amount invested imposed by the certificate terms of some certificates provide that the benefit base will be adjusted on each anniversary of the certificate’s effective date to be the greatest of the value of the account on the anniversary the maximum value of the account on a prior anniversary or a minimum value if specified in the certificate customer’s ability to access the value of the account is controlled by the certificate customer can commence annual withdrawals from the account at customer’s discretion the amount of such withdrawals is determined under a formula specified in the certificate consistent with the benefit base and the annuitant’s ie customer’s life expectancy the amount is recalculated but cannot decrease on each certificate anniversary once begun annual withdrawals must continue no portion of an annual withdrawal can be reserved for a subsequent year customer may elect to apply the value of the account to purchase a lifetime fixed immediate_annuity contract at guaranteed purchase rates specified in the certificate withdrawals in excess of the annual permitted withdrawal amount excess withdrawals will reduce including to the point of eliminating the benefit base the benefit base may increase but will not decrease except for a decrease due to an excess withdrawal the certificate terminates upon the occurrence of specified conditions including maturity customer’s death failure to pay the charge ceasing to own the account investing any portion of the account in unapproved instruments or making an excess withdrawal that reduces the value of the account to zero if the value of the account is reduced to zero for any reason other than a withdrawal that includes an excess withdrawal and the annuitant ie customer is still alive the certificate obligates taxpayer to pay the monthly benefit which is determined some certificates will allow the customer to elect at issuance a cost-of-living-adjustment feature by which the benefit base will increase by a stated percentage per annum plr-149119-07 by reference to the benefit base and the last determination of the permitted annual withdrawal amount the certificate will have no cash_value and customer cannot assign or transfer any ownership rights including the right to the monthly benefit or to purchase a fixed annuity taxpayer will issue the group contract only in those states which treat it as an annuity_contract an actuarial analysis on which the concept underlying the group contract is premised concludes that the arrangement is substantially more sensitive to the risk of longevity than in volatility of the securities markets and that the predominant risk insured against is longevity risk with incidental market risk protection with respect to the structure of the arrangement it is represented that taxpayer will not have direct or indirect control_over investment decisions with respect to the account covered by the certificate sponsor will not be related to taxpayer within the meaning of sec_1563 of the internal_revenue_code the universe of investments that the account will be permitted to hold will not be limited to regulated_investment_companies within the meaning of sec_851 managed by taxpayer or any of its affiliates taxpayer will not impose any significant barriers to reallocations between and among eligible assets within the account taxpayer may require automatic rebalancing of the account to bring it into accord with the asset allocation strategy for the account taxpayer will not have access to any non-public information about rics in which the account may be invested requested ruling taxpayer requests a ruling that the certificate will be treated as an annuity_contract within the meaning of sec_72 of the internal_revenue_code law and analysis sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in plr-149119-07 accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not plr-149119-07 have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed here on balance the group contract and hence the certificate possess the essential attributes of an annuity it is true that the certificate may not at the election of the holder be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date is contingent upon the value of the account being exhausted while customer is alive it is not the case that if customer exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive the certificate and the amounts paid under the certificate meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the certificate is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long-term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the customer will have surrender ed all rights to the money paid thereby distinguishing the certificate from installment payments of a debt or payments of interest on a debt which are not annuities id the certificate is not a contract to pay interest see sec_1_72-14 a accordingly the certificate will be treated as an annuity_contract within the meaning of sec_72 the certificate is not a debt_instrument because it is issued by an insurance_company subject_to tax under subchapter_l in a transaction in which there is no consideration other than cash sec_1275 customer is considered the owner of the account revrul_2003_92 2003_2_cb_350 revrul_81_225 1981_2_cb_12 plr-149119-07 the ruling contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum chief branch office of the associate chief_counsel financial institutions products
